IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                 Assigned on Briefs May 31, 2013

                                    IN RE SHANDAJHA A. G.1

                   Appeal from the Chancery Court for Knox County
                     No. 182609-1    John F. Weaver, Chancellor



                 No. E2012-02579-COA-R3-PT-FILED-JULY 17, 2013


This is a parental termination case. The child at issue was removed from the mother as a
result of the mother’s drug abuse. The trial court found clear and convincing evidence to
support the grounds for termination of the mother’s parental rights and clear and convincing
evidence that such termination was in the child’s best interest. The trial court further allowed
the non-relative petitioners to adopt the child. The mother appeals. We affirm.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                              Affirmed; Case Remanded


J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., P.J., and T HOMAS R. F RIERSON, II, J., joined.

Robert Lewis Straight, III, Knoxville, Tennessee, for the appellant, Cassandra N. J.

Theodore Kern, Knoxville, Tennessee, for the appellees, Rebecca Ashley Means and Charles
Howard Means.


                                                 OPINION

                                          I. BACKGROUND


        1
          This court has a policy of protecting the identity of children in parental rights termination cases by
initializing the last names of the parties.
       Cassandra N. J. (“Mother”) is the biological mother2 of Shandajha A. G. (“the Child”
or “Dajha”). The Child has two half siblings named Jada J. and Shannon B. (collectively
with Shandajha A. G., “the Children”). The Children were in the custody of Mother until
August 2011, at which time the Tennessee Department of Children Services (“DCS”)
removed them from Mother’s home. Mother’s brother, Cassen (“Uncle”), and his wife,
Courtney (“Aunt”) (collectively “the Relatives”), were informed by DCS that the Children
were being taken from Mother due to drug issues. The Relatives were told that the Children
would be placed in DCS custody if they did not agree to take them. Upon filing a petition
for custody, the Relatives were granted physical custody of the Children on August 3, 2011.
All three children were living together with the Relatives, who had four young children of
their own.

       Charles and Rebecca Means (“the Petitioners”) are the owners of North Side
Chiropractic in Knoxville. Dr. Means employed Aunt at North Side Chiropractic in April
2011, and the Relatives became friends with the Petitioners. Around November 2011 the
Relatives began to allow Dajha to stay at the Petitioners’ home for overnight visits one or
two nights a week.

      On December 26, 2011, the family gathered at the home of the Children’s
Grandmother. Present at this visit were Mother, Dajha, Shannon, Jada, Uncle, Grandmother,
and Grandmother’s husband. At the visit, Mother provided Christmas gifts for the Children.

       A hearing was held on January 9, 2012, concerning the custody of Dajha and
Shannon. Jada had been transferred to DCS custody earlier that month due to her anger
management issues and the Relatives’ inability to care for her. Dajha remained in the legal
and physical custody of the Relatives until March 15, 2012, at which time custody was
transferred to the Petitioners.

       A petition for termination of parental rights and adoption was filed by the Petitioners
concerning Dajha on April 3, 2012. The Petitioners asserted that Mother had abandoned
Dajha as defined by Tennessee Code Annotated sections 36-1-113(g)(1) and 36-1-102 by
willfully failing to make reasonable payments toward the support of the Child and by
willfully failing to visit with her during the four months preceding the filing of the petition.
Additionally, the Petitioners asserted that Mother’s parental rights should be terminated
under Tennessee Code Annotated section 36-1-113(g)(3) due to the fact that the conditions
which led to Dajha’s removal from Mother’s home had persisted for six months prior to the
date on which the petition was filed and that there was little likelihood that the conditions
would be remedied at an early date so that the Child could be safely returned to Mother’s

       2
           The parental rights of the Child’s father were terminated on June 25, 2012.

                                                     -2-
care in the future. Lastly, the Petitioners asserted that it would be in Dajha’s best interest for
Mother’s parental rights to be terminated.

        In Mother’s answer, filed pro se, she asserted the following: she had been attending
a program to address the drug issues which led to the removal of Dajha; the Petitioners did
not allow her regular contact with Dajha; she had not been employed during the four months
prior to the petition due to the closing of the business where she worked; and she was not
aware of a duty to pay child support because a court date had not been set concerning the
issue.

       On November 5, 2012, testimony was given by Aunt; Kendra Shackleford, a DCS
family service worker; the Petitioners; Jackie Strickland, the foster parent for Jada and
Shannon; and Mother.

       Aunt testified that when the Children were at the Relatives’ house, Mother did not try
to speak directly with the Children and did not ask to see the Children at any time.
According to Aunt, Mother only called to harass the Relatives. Aunt observed that Mother
did not follow up on recommendations of the family meeting held with DCS and that she did
not provide any financial assistance for Dajha. She noted that Mother threatened to kill the
Relatives and their children if her parental rights were terminated. Aunt testified that both
she and Uncle would be willing to facilitate future contact between Dajha and her siblings.

       Mrs. Means testified that there have been phone calls to Dajha from Mother. She
noted that Mother would ask the Child, “Do you want to come home with your mommy? I’m
your mom. Do you want to come home with your mom?” Dajha would respond, “I want to
stay here with my mommy.” Mother then would ask, “Who’s your mommy?” Dajha would
say, “Mommy Becca.” Mother immediately would start yelling at Dajha, telling her that Mrs.
Means was not her mommy – that Mother was her mommy. Mother would instruct Dajha
that she should not want to be with Mrs. Means. According to Mrs. Means, Mother has not
had any actual visits with Dajha during the time custody has been with the Petitioners. She
recalled Mother asking about visitation once. Mr. Means got the information about
scheduling supervised visitation, but then Mother never requested it again. The Petitioners
both testified that they never told Mother she could not visit Dajha. They described Mother
as “defensive” and “disrespectful.”

        Mrs. Means related that Dajha had been accepted fully into their family. She stated
that she and her husband were willing to maintain Dajha’s relationships with her siblings, so
long as doing so was not harmful to the Child. She observed that they have facilitated
contact between Dajha and both of her siblings by telephone calls and visits. Mr. Means
testified that he thinks it is very important for Dajha to stay in contact with her siblings and

                                               -3-
that he was also willing to work with Jada and Shannon’s current caretaker, Jackie
Strickland, toward this goal.

       Jackie Strickland stated that she was willing to work with the Petitioners to maintain
contact between the Children. She reported that Mother speaks to Jada and Shannon often.

        Kendra Shackleford testified that the Children initially came into DCS custody
because Mother was using cocaine and/or crack cocaine and because she was resistant to
treatment. According to Ms. Shackleford, Mother was subject to the parenting plan (“the
Plan”) developed for Jada and Shannon during the time that Dajha was in the custody of
either the Relatives or the Petitioners. The Plan required Mother to have an alcohol and drug
assessment and follow recommendations for treatment; obtain a mental health assessment
and follow recommendations for treatment; obtain employment or a legal source of income;
obtain and maintain suitable housing for herself and the Children; attend visitation with the
Children; and complete parenting classes. Ms. Shackleford assisted Mother with completion
of the Plan by providing referrals for alcohol and drug programs and for mental health
assessment. Mother obtained housing and completed the parenting classes, but she did not
complete drug or alcohol treatment and never provided any documentation that she had
obtained the mental health assessment. Ms. Shackleford related that Mother never paid any
support for the Children. She was aware of no disability or impairment that kept Mother
from working.

       Mother testified that she took steps to complete programs to address her drug abuse
issues. She related that she enrolled in an outpatient drug treatment program with Helen
Ross McNabb and attended it for three out of the four weeks. She admitted that she did not
complete the program but claimed that she did not always have bus fare to get to class and
was forced to miss because of multiple court hearings. Mother asserted that she completed
a parenting class and obtained stable housing.

         Mother claimed that she spoke with her children “every day” while they were in the
Relatives’ custody. Mother contended that while Dajha was in the custody of the Petitioners,
she made constant efforts to maintain a relationship with the Child. She alleged that the
Petitioners denied her access to the Child. Mother noted that she had difficulty visiting
because she did not have consistent transportation. Mother acknowledged that she had been
in jail for twenty-eight days, charged with theft, in October 2012. She testified that a drug
screen would turn up positive for hydrocodone, a medication for which she did not have a
prescription, because she took some the night before the hearing. She related that she had
no job, no car, and no driver’s license.

       At the conclusion of proof, the trial court held as follows:

                                             -4-
       [T]he [c]ourt finds that the evidence is clear and convincing that there was a
       willful failure on the part of the mother to pay child support for four months
       prior to the filing of the petition, that the Christmas gifts are token support and
       do not suffice. And the [c]ourt believed the testimony of the [Relatives] . . .
       about the lack of support while [the Relatives] had the child in question in this
       case.

       The [c]ourt also finds the evidence is clear and convincing that there is a
       persistence of conditions under 36-1-113(g)(3), and that the mother still has
       not completed a drug rehabilitation treatment program, and just last night she
       self-mediated, if the Court were to believe the testimony about the tooth. But
       the mother even testified that her tooth is not bothering her now.

       The [c]ourt finds that there’s clear and convincing evidence of illegal drug use,
       a drug not prescribed for her, just last night, a narcotic called hydrocodone.

       As to best interest, the [c]ourt finds the evidence is clear and convincing that
       all of the statutory factors, with the exception of number eight, are in favor of
       being in the best interest of the child being with the [Petitioners], and that the
       mother’s parental rights be terminated.

       The [c]ourt finds that number eight does not apply to the case. There is no
       evidence one way or the other as to number eight.

       The mother still has not completed a drug rehab program. And, again, she just
       took a half of a hydrocodone last night.

       The child has bonded with the [Petitioners] and is happy and doing well. Their
       home is safe. The mother lost the child because of a drug abuse problem, and
       she still has not taken the necessary steps to resolve that problem.

       So the [c]ourt will terminate the parental rights . . . .

The trial court held that the Petitioners had proved, by clear and convincing evidence, that
grounds for termination of Mother’s parental rights with respect to Dajha existed pursuant
to Tennessee Code Annotated sections 36-1-11(g)(1) and 36-1-102, due to willful failure to
provide support of the Child during the four months prior to the filing of the petition. The
trial court further held, by clear and convincing evidence, that grounds for termination of
Mother’s parental rights existed pursuant to Tennessee Code Annotated section 36-1-
113(g)(3) due to the fact that Mother’s drug issues which led to the removal of the Child,

                                               -5-
persisted for six months prior to the filing of the petition. Lastly, the trial court held that
terminating Mother’s parental rights was in the Child’s best interest. Mother timely filed this
appeal.


                                         II. ISSUES

       The following issue was raised on appeal:

       Whether the trial court erred when it found that it was in the best interest of the
       Child to have Mother’s parental rights terminated.




                              III. STANDARD OF REVIEW

        Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645 (1972); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App.
1988). This right “is among the oldest of the judicially recognized liberty interests protected
by the Due Process Clauses of the federal and state constitutions.” In re M.J.B., 140 S.W.3d
643, 652-53 (Tenn. Ct. App. 2004). “Termination of a person’s rights as a parent is a grave
and final decision, irrevocably altering the lives of the parent and child involved and
‘severing forever all legal rights and obligations’ of the parent.” Means v. Ashby, 130
S.W.3d 48, 54 (Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36-1-113(I)(1)). “‘[F]ew
consequences of judicial action are so grave as the severance of natural family ties.”’ M.L.B.
v. S.L.J., 519 U.S. 102, 119 (1996) (quoting Santosky v. Kramer, 455 U.S. 745, 787 (1982)).

        While parental rights are superior to the claims of other persons and the government,
they are not absolute and may be terminated upon appropriate statutory grounds. See Blair
v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process requires clear and convincing
evidence of the existence of the grounds for termination of the parent-child relationship. In
re Drinnon, 776 S.W.2d at 97. “[A] court must determine that clear and convincing evidence
proves not only that statutory grounds exist [for termination] but also that termination is in
the child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). The existence
of at least one statutory basis for termination of parental rights will support the trial court’s
decision to terminate those rights. In re C.W.W., 37 S.W.3d 467, 473 (Tenn. Ct. App. 2000),
abrogated on other grounds by In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005).

       The heightened burden of proof in parental rights termination cases minimizes the risk
of erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,

                                               -6-
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence standard
establishes that the truth of the facts asserted is highly probable. State v. Demarr, No.
M2002-02603-COA-R3-JV, 2003 WL 21946726, at *9 (Tenn. Ct. App. Aug. 13, 2003). This
evidence also eliminates any serious or substantial doubt about the correctness of the
conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at 546; In re S.M., 149
S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d 919, 925 (Tenn. Ct. App.
2004). It produces in a fact-finder’s mind a firm belief or conviction regarding the truth of
the facts sought to be established. In re A.D.A., 84 S.W.3d 592, 596 (Tenn. Ct. App. 2002);
Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App. 2001); In re C.W.W., 37 S.W.3d at 474.

       The Tennessee Supreme Court has provided guidance in reviewing cases involving
the termination of parental rights:

       A reviewing court must review the trial court’s findings of fact de novo with
       a presumption of correctness under [Rule 13(d) of the Tennessee Rules of
       Appellate Procedure]. See In re Adoption of A.M.H., 215 S.W.3d [793,] 809
       [(Tenn. 2007)]. In light of the heightened burden of proof in proceedings
       under [Tennessee Code Annotated section] 36-1-113, the reviewing court must
       then make its own determination regarding whether the facts, either as found
       by the trial court or as supported by a preponderance of the evidence, provide
       clear and convincing evidence that supports all the elements of the termination
       claim. State Dep’t of Children’s Servs. v. Mims, 285 S.W.3d [435,] 447-48
       [(Tenn. Ct. App. 2008)]; In re Giorgianna H., 205 S.W.3d 508, 516 (Tenn. Ct.
       App. 2006); In re S.M., 149 S.W.3d 632, 640 n. 13 (Tenn. Ct. App. 2004).
       Appellate courts conduct a de novo review of the trial court’s decisions
       regarding questions of law in termination proceedings. However, these
       decisions, unlike the trial court’s findings of fact, are not presumed to be
       correct. In re Angela E., 303 S.W.3d [240,] 246 [(Tenn. 2010) ]; In re
       Adoption of A.M.H., 215 S.W.3d at 809.

In re Bernard T., 319 S.W.3d 586, 596-97 (Tenn. 2010) (emphasis added).


                                    IV. DISCUSSION

       Tennessee Code Annotated section 36-1-113 provides the grounds for termination of
parental rights. The applicable provisions read as follows:

       36-1-113. Termination of parental rights. – (a) The chancery and circuit
       courts shall have concurrent jurisdiction with the juvenile court to terminate

                                             -7-
parental or guardianship rights to a child in a separate proceeding, or as a part
of any grounds for termination of parental or guardianship rights permitted in
this part or in title 37, chapter 1, part 1 and title 37, chapter 2, part 4.

(b) The prospective adoptive parent . . . shall have standing to file a petition
. . . to request termination of parental or guardianship rights . . . .

(c) Termination of parental or guardianship rights must be based upon:

       (1) A finding by the court by clear and convincing evidence that
       the grounds for termination of parental or guardianship rights
       have been established; and

       (2) That termination of the parent’s or guardian’s rights is in the
       best interests of the child.

                                     ***

(g) Initiation of termination of parental or guardianship rights may be based
upon any of the grounds listed in this subsection (g). . . :

       (1) Abandonment by the parent or guardian, as defined in § 36-
       1-102, has occurred;

       (2) There has been substantial noncompliance by the parent or
       guardian with the statement of responsibilities in a permanency
       plan pursuant to the provisions of title 37, chapter 2, part 4;

       (3) The child has been removed from the home of the parent or
       guardian by order of a court for a period of six (6) months and:

              (A) The conditions that led to the child’s removal
              or other conditions that in all reasonable
              probability would cause the child to be subjected
              to further abuse or neglect and that, therefore,
              prevent the child’s safe return to the care of the
              parent(s) or guardian(s), still persist;

              (B) There is little likelihood that these conditions
              will be remedied at an early date so that the child

                                       -8-
                     can be safely returned to the parent(s) or
                     guardian(s) in the near future; and

                     (C) The continuation of the parent or guardian
                     and child relationship greatly diminishes the
                     child’s chances of early integration into a safe,
                     stable and permanent home . . . .

Tenn. Code Ann. §§ 36-1-113(a) - (g)(3)(A)-(C). The party petitioning for termination
carries the burden of proof. In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). The
requirements ensure that each parent receives the constitutionally required “individualized
determination that a parent is either unfit or will cause substantial harm to his or her child
before the fundamental right to the care and custody of the child can be taken away.” In re
Swanson, 2 S.W.3d 180, 188 (Tenn. 1999).


                          WILLFUL FAILURE TO SUPPORT

        Pursuant to Tennessee Code Annotated section 36-1-102(1)(A) and Tennessee Code
Annotated section 36-1-102(1)(D), it is alleged Mother abandoned the Child by willfully
failing to support and willfully failing to make reasonable payments toward the Child’s
support. It is alleged that any support or payments that have been made constitute token
support as defined in Tennessee Code Annotated section 36-1-102(1)(B).

       Mother claims that the record does not contain clear and convincing evidence that she
knew of her duty to support, had the ability to provide support, made no attempts to support,
and did not have a justifiable excuse for not providing any support. She asserts there was no
proof that she was informed of her obligation to pay child support. Mother further contends
that during the relevant four-month time period, there is no proof that she had the ability or
means to provide child support. According to Mother, during that time frame, she did not
have a job and did not have reliable transportation. She also argues there is no proof that
during the relevant period she intentionally did not obtain employment.

       In In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005), we addressed the concept
of “willfulness”:

       The concept of “willfulness” is at the core of the statutory definition of
       abandonment. A parent cannot be found to have abandoned a child under
       Tenn. Code Ann. § 36-1-102(1)(A)(i) unless the parent has either “willfully”
       failed to visit or “willfully” failed to support the child for a period of four

                                             -9-
       consecutive months. . . .

       In the statutes governing the termination of parental rights, “willfulness” does
       not require the same standard of culpability as is required by the penal code.
       Nor does it require malevolence or ill will. Willful conduct consists of acts or
       failures to act that are intentional or voluntary rather than accidental or
       inadvertent. Conduct is “willful” if it is the product of free will rather than
       coercion. Thus, a person acts “willfully” if he or she is a free agent, knows
       what he or she is doing, and intends to do what he or she is doing.

       Failure to visit or support a child is “willful” when a person is aware of his or
       her duty to visit or support, has the capacity to do so, makes no attempt to do
       so, and has no justifiable excuse for not doing so. Failure to visit or to support
       is not excused by another person’s conduct unless the conduct actually
       prevents the person with the obligation from performing his or her duty, or
       amounts to a significant restraint of or interference with the parent’s efforts to
       support or develop a relationship with the child. The parental duty of
       visitation is separate and distinct from the parental duty of support. Thus,
       attempts by others to frustrate or impede a parent’s visitation do not provide
       justification for the parent’s failure to support the child financially.

       The willfulness of particular conduct depends upon the actor’s intent. Intent
       is seldom capable of direct proof, and triers-of-fact lack the ability to peer into
       a person’s mind to assess intentions or motivations. Accordingly, triers-of-fact
       must inter intent from the circumstantial evidence, including a person’s actions
       or conduct.

182 S.W.3d at 863-64 (internal citations omitted). Our opinion in In re M.J.B., 140 S.W.3d
643, lays out a test for failure to support:

       (1) that the parent is aware of his or her duty to support; (2) that the parent is
       able to provide financial support, either through income from employment or
       qualification for government benefits; and (3) that the parent has voluntarily
       and intentionally chosen not to provide financial support without a justifiable
       excuse.

In re M.J.B., 140 S.W.3d at 654.

      The law in this state is clear that a parent has a duty to support a child, regardless of
whether there is a prior court order requiring such. In re M.A.C, No. M2007-01981-COA-

                                              -10-
R3-PT, 2008 WL 2787763, at *5 (Tenn. Ct. App. July 17, 2008); Tenn. Code Ann. § 36-1-
102(1)(H). Thus, the absence of the court order to pay support does not justify Mother’s
actions. Mother has advanced no valid reason why she is not working. Her testimony that
a male individual had been giving her money for purely charitable purposes strains credulity.
She acknowledged that she lives on a bus route and could utilize it to obtain employment to
better herself. The Petitioners have established that Mother made no attempt to pay support
and lacked a justifiable excuse for failing to do so. The evidence clearly and convincingly
supports the trial court’s holding that Mother’s failure to support was willful. This ground
for termination is affirmed.


                            WILLFUL FAILURE TO VISIT

        It is alleged that Mother abandoned the Child pursuant to Tennessee Code Annotated
section 36-1-102(1)(A). That provision provides that if a respondent has willfully failed to
maintain contact with the minor child for a period of four consecutive months or more
immediately preceding the filing of the petition to terminate and if any visitation that
respondent may have had with the minor child has been merely token visitation as defined
in Tennessee Code Annotated section 36-1-102(1)(C), then the respondent’s rights to parent
the minor child may be terminated. “Failure to visit or support a child is ‘willful’ when a
person is aware of his or her duty to visit or support, has the capacity to do so, makes no
attempt to do so, and has no justifiable excuse for not doing so.” In re M.J.B., 140 S.W.3d
at 654.

       The record reveals that during the statutory four-month period, Mother saw the Child
one time at Christmas. Failure to visit is not excused by another person’s conduct unless the
conduct actually prevents the person with the obligation from performing his or her duty or
constitutes a significant restraint of or interference with the parent’s efforts to support or
develop a relationship with the child. In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009).
Mother presented no evidence that the Relatives or the Petitioners had done anything to
hinder Mother from visiting Dajha. In this case, the evidence clearly and convincingly
supports the trial court’s holding that Mother’s failure to visit was willful.


                              PERSISTENT CONDITIONS

       Another ground alleged is persistent conditions, which is defined as follows:

       The child has been removed from the home of the parent or guardian by order
       of a court for a period of six (6) months and:

                                             -11-
              (A) The conditions that led to the child’s removal or other
              conditions that in all reasonable probability would cause the
              child to be subjected to further abuse or neglect and that,
              therefore, prevent the child’s safe return to the care of the
              parent(s) or guardian(s), still persist;

              (B) There is little likelihood that these conditions will be
              remedied at an early date so that the child can be safely returned
              to the parent(s) or guardian(s) in the near future; and

              (C) The continuation of the parent or guardian and child
              relationship greatly diminishes the child’s chances of early
              integration into a safe, stable and permanent home;

Tenn. Code Ann. § 36-1-113(g)(3)(A-C).

        Mother testified at the hearing that she used hydrocodone the night before the hearing.
Mother had no prescription for this narcotic. Accordingly, the evidence of record supports
the conclusion that Mother is continuing to abuse drugs - engaging in the same behavior that
led to the removal of the Children from her custody. Further, Mother never completed drug
and alcohol treatment and provided no documentation that she had obtained a mental health
assessment. Thus, the record before us supports the trial court’s determination that the same
conditions in existence when the Child left Mother’s custody persist to this day.


                                    B. BEST INTEREST

       Having concluded that there was clear and convincing evidence supporting the
statutory grounds to terminate Mother’s parental rights, we must consider whether
termination of Mother’s parental rights was in the best interest of Dajha. In making this
determination, we are guided by the non-exhaustive list of factors provided in Tennessee
Code Annotated section 36-1-113:

       (i) In determining whether termination of parental or guardianship rights is in
       the best interest of the child . . . the court shall consider, but is not limited to,
       the following:

              (1) Whether the parent or guardian has made such an adjustment
              of circumstance, conduct, or conditions as to make it safe and in
              the child’s best interest to be in the home of the parent or

                                               -12-
              guardian;

              (2) Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services
              agencies for such duration of time that lasting adjustment does
              not reasonably appear possible;

              (3) Whether the parent or guardian has maintained regular
              visitation or other contact with the child;

              (4) Whether a meaningful relationship has otherwise been
              established between the parent or guardian and the child;

              (5) The effect a change of caretakers and physical environment
              is likely to have on the child’s emotional, psychological and
              medical condition;

              (6) Whether the parent or guardian, or other person residing with
              the parent or guardian, has shown brutality, physical, sexual,
              emotional or psychological abuse, or neglect toward the child,
              or another child or adult in the family or household;

              (7) Whether the physical environment of the parent’s or
              guardian’s home is healthy and safe, whether there is criminal
              activity in the home, or whether there is such use of alcohol or
              controlled substances as may render the parent or guardian
              consistently unable to care for the child in a safe and stable
              manner;

              (8) Whether the parent’s or guardian’s mental and/or emotional
              status would be detrimental to the child or prevent the parent or
              guardian from effectively providing safe and stable care and
              supervision for the child; or

              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by the
              department pursuant to [section] 36-5-101.

Tenn. Code Ann. § 36-1-113(i) (2010). “This list is not exhaustive, and the statute does not
require a trial court to find the existence of each enumerated factor before it may conclude

                                            -13-
that terminating a parent’s parental rights is in the best interest of a child.” In re M.A.R., 183
S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also stated that “when
the best interest[] of the child and those of the adults are in conflict, such conflict shall
always be resolved to favor the rights and the best interest[ ] of the child, which interests are
hereby recognized as constitutionally protected.” Tenn. Code Ann. § 36-1-101(d); see also
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004) (holding that when considering
a child’s best interest, the court must take the child’s perspective, rather than the parent’s).

        The proof clearly reveals that termination of Mother’s parental rights was in the
Child’s best interest. Mother failed to complete a drug treatment program, spent time
incarcerated while the termination petition was pending, and even admitted to using a drug
not prescribed for her the night before the hearing. She has neither visited the Child nor
provided any support for her. No meaningful relationship exists between Mother and the
Child – Dajha views Mrs. Means as her mother and calls her “Mommy.” The Child has
become attached to the Petitioners and has become fully integrated into their family. The
Petitioners home is healthy and safe. While Mother argues that Jada and Shannon have been
harmed by separating them from their sister, the focus of the court must be on what is in the
best interest of the Child before us, Dajha.

       In consideration of all of the foregoing factors, the trial court correctly concluded that
the termination of Mother’s parental rights is in the best interests of the Child.


                                     V. CONCLUSION

      We affirm the trial court’s order terminating the parental rights of Mother to
Shandajha. A. G. The costs of the appeal are taxed to Mother, Cassandra N. J.


                                                     _________________________________
                                                     JOHN W. McCLARTY, JUDGE




                                              -14-